DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  “a light source unit” is recited twice.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“imaging unit” in claim 1;
“image processing unit” in claim 1;
“filter detection unit” in claim 1;
“input unit” in claim 3, 7;
“control unit” in claim 4, 5, 8, 10;
“display device” in claim 4, 5, 8, 10;
“output unit” in claim 4, 5, 8, 10;
“light source unit” in claim 6, 11, 13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “an instruction” and “a white balance adjustment processing instruction”.  These instructions appear to be the same instruction, but are claimed as separate entities.  It will be interpreted as the same instruction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko US5,749,830 and further in view of Komatsu JPH06304135 (English translation lacks paragraph numbering and citations is provided with page and paragraph numbers).
For claim 1, Kaneko discloses a “medical observation system comprising: 
an observation optical system (ocular lens 34a; fig 2; 7:48) configured to guide an observation light from a subject; 
an imaging unit (external camera 70; fig 2; 7:46) configured to receive an observation light from the observation optical system and generate an image signal; and 
an image processing unit (fluorescent image processing apparatus 90; fig 2; 7:52) configured to apply signal processing to the image signal generated by the imaging unit”.
Kaneko does not disclose 
“wherein the image processing unit includes 
a filter detection unit configured to detect, based on a signal value of a color which includes a wavelength band of a specific light in a preset wavelength band of the image signal, whether or not an observation-side filter for cutting the specific light is disposed on an optical path of the observation light”.
Komatsu teaches in the same field of endeavor, a filter detection unit (color filter discriminating means 19; fig 1; page 5, para 5) detecting the presence of a filter (6A, 6B; fig 1) in an optical path of a solid state imager (5) based on the image signal (page 5, para 5 describes detecting the type of color filter based on the image signal).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter detection unit of Komatsu into the invention of Kaneko in order to configure the medical observation system e.g. as claimed because it allows a non-mechanical method of determining if the captured image is filtered in the form of an electrical circuit, thereby providing a smaller device and to control the device and imaging based on the filter detection, including illumination conditions since the filter directly impacts the captured image.
For claim 2, Kaneko discloses the “medical observation system according to claim 1, wherein the observation-side filter (71; fig 2, 4a, 4b) is insertable into and removable from the optical path of the observation light”.
For claim 3, modified Kaneko discloses the “medical observation system according to claim 2, further comprising 
an input unit (Komatsu: switch 21; fig 3) configured to receive an input of an instruction (Komatsu: instruction signal from timing signal generator 24; and is also considered coming from an “outside”/externally of the switch 21) from an outside, wherein 
the filter detection unit is configured to perform detection processing of the observation-side filter when a white balance adjustment processing instruction is inputted to the input unit (Komatsu: page 3, para 1 describes instruction to switch 21 is to perform white balance correction)”.
For claim 4, modified Kaneko discloses the “medical observation system according to claim 3, further comprising 
a control unit (Komatsu: camera controller 2; fig 1; page 3 para 8-10) configured to control, based on a detection result of the filter detection unit, a display device (Komatsu: monitor 4; fig 1; para 8-10 describes a warning may be displayed by superimposing a character on the monitor) and/or an output unit to perform notification processing indicating that the observation-side filter is not provided when it is determined that the observation-side filter does not exist on the optical path of the observation light based on a detection result of the filter detection unit”.
For claim 5, modified Kaneko discloses the “medical observation system according to claim 2, further comprising 
control unit (Komatsu: camera controller 2; fig 1; page 3 para 8-10) configured to control, based on a detection result of the filter detection unit, a display device (Komatsu: monitor 4; fig 1; para 8-10 describes a warning may be displayed by superimposing a character on the monitor) and/or an output unit to perform notification processing indicating that the observation-side filter is not provided when it is determined that the observation-side filter does not exist on the optical path of the observation light based on a detection result of the filter detection unit”.
For claim 6, modified Kaneko discloses the “medical observation system according to claim 2, further comprising 
a light source unit (Kaneko: normal observation light source apparatus 40 and fluorescent observation light source 50) configured to emit an illumination light which includes at least the specific light”.
For claim 7, modified Kaneko discloses the “medical observation system according to claim 1, further comprising 
an input unit (Komatsu: switch 21; fig 3) configured to receive an input of an instruction (Komatsu: instruction signal from timing signal generator 24; and is also considered coming from an “outside”/externally of the switch 21) from an outside, wherein 
the filter detection unit is configured to perform detection processing of the observation-side filter when a white balance adjustment processing instruction is inputted to the input unit (Komatsu: page 3, para 1 describes instruction to switch 21 is to perform white balance correction)”.
For claim 8, modified Kaneko discloses the “medical observation system according to claim 7, further comprising 
a control unit (Komatsu: camera controller 2; fig 1; page 3 para 8-10) configured to control, based on a detection result of the filter detection unit, a display device (Komatsu: monitor 4; fig 1; para 8-10 describes a warning may be displayed by superimposing a character on the monitor) and/or an output unit to perform notification processing indicating that the observation-side filter is not provided when it is determined that the observation-side filter does not exist on the optical path of the observation light based on a detection result of the filter detection unit”.
For claim 9, modified Kaneko discloses the “medical observation system according to claim 7, further comprising 
a light source unit (Kaneko: normal observation light source apparatus 40 and fluorescent observation light source 50) configured to emit an illumination light which includes at least the specific light”.
For claim 10, modified Kaneko discloses the “medical observation system according to claim 1, further comprising 
a control unit (Komatsu: camera controller 2; fig 1; page 3 para 8-10) configured to control, based on a detection result of the filter detection unit, a display device (Komatsu: monitor 4; fig 1; para 8-10 describes a warning may be displayed by superimposing a character on the monitor) and/or an output unit to perform notification processing indicating that the observation-side filter is not provided when it is determined that the observation-side filter does not exist on the optical path of the observation light based on a detection result of the filter detection unit”.
For claim 11, modified Kaneko discloses the “medical observation system according to claim 10, further comprising 
a light source unit (Kaneko: normal observation light source apparatus 40 and fluorescent observation light source 50) configured to emit an illumination light which includes at least the specific light”.
For claim 12, modified Kaneko discloses the “medical observation system according to claim 11, further comprising 
a light source controller (Kaneko: controller 100) configured to control, based on a detection result of the filter detection unit, emission of the illumination light from the light source unit when it is determined that the observation-side filter does not exist on the optical path of the observation light”.
For claim 13, modified Kaneko discloses the “medical observation system according to claim 1, further comprising 
a light source unit (Kaneko: normal observation light source apparatus 40 and fluorescent observation light source 50) configured to emit an illumination light which includes at least the specific light”.
For claim 14, modified Kaneko discloses the “medical observation system according to claim 13, further comprising 
a light source controller (Kaneko: controller 100) configured to control, based on a detection result of the filter detection unit, emission of the illumination light from the light source unit when it is determined that the observation-side filter does not exist on the optical path of the observation light”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795